DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This is a Final Rejection office action for application Serial No. 16/309,511. Claims 1-17  have been examined and fully considered. 
Claims 1-7, 9-10  and 12 are amended.
Claims 15-17 are newly added. 
Claims 1-17  are pending in Instant Application.
Response to Arguments/Rejections
Applicant’s arguments, see Arguments/Remarks, filed 07/29/2022, with respect to the rejection(s) of claim(s) 1, 7 and 10 under 35 U.S.C. § 103  have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Al Mohamedi Haroun, hereinafter referred to as “Haroun” (WO2012110924A1).  The objections to the Drawings, Claim Interpretation, and 35 U.S.C. § 112 Rejections are  withdrawn due to amended claims.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-5, 7, 10-13 and 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Michael Scherl hereinafter referred to as Scherl (DE102007032997A1; the citations are based on the provided English Translation) in view of Al Mohamedi Haroun, hereinafter referred to as “Haroun” (WO2012110924A1).
Regarding claim 1, Scherl discloses a sensor apparatus (see at least Para. [0011], “2 shows a sensor device in a schematic representation) for a vehicle, comprising: at least two transmitting units, each of which is configured to emit at least one light beam with a predefinable wavelength (see at least Para. [0020], “Reference numerals 9, 10 designate transmitters which generate radiation with at least two different wavelengths from the optical range of the spectrum and possibly from adjacent ranges”) and at least one receiving unit including a sensor array (see at least Para. [0015], “The devices mentioned include at least one sensor device. A so-called 3D sensor system is advantageously used as such a sensor device, which provides angle-resolved distance information and intensities of backscattering objects. Devices such as a range imager or a lidar scanner are suitable for this. In conjunction with a lidar scanner, microelectromechanical systems can advantageously be used for beam deflection”) configured to capture wavelengths and/or wavelength changes of reflected light beams (see at least Para. [0020], “Reference numerals 9, 10 designate transmitters which generate radiation with at least two different wavelengths from the optical range of the spectrum and possibly from adjacent ranges”) from the at least one light beam of each of the at least two transmitting units reflected by an object (see at least Para. [0018], “This distance is expediently determined by determining the propagation time of the beam which is emitted in the direction of the object in a specific solid angle, is reflected on the object and is received again”)…
	…wherein the sensor apparatus is configured to determine at least one condition of a surface of the object based on the captured wavelengths and/or wavelength changes (see at least Para. [0018], “At least two different wavelengths are advantageously used for the spatially resolved detection of the state of the road surface. The wavelengths are expediently selected in such a way that the radiation of at least one wavelength is strongly absorbed by moisture on the roadway, while there is essentially no difference in the absorption or Reflection behavior of the wavelengths used can be observed. For example, two radiation pulses are delivered in succession per unit solid angle (scan angle). The radiation of the first radiation pulse has a wavelength of about 900 nm (nanometers) and the radiation of the second radiation pulse has a wavelength of about 1550 nm. In this way further solid angle units are scanned. From the reflectance ratio of the at least two different wavelengths of the radiation used, conclusions can then be drawn about the respective state of the roadway surface reflecting the radiation. For example, it can be determined whether there is a film of moisture on the road surface or not and over which area of the road this film of moisture extends”)and to determine a speed of the sensor apparatus relative to the object by tracking the brightness distributions (see at least Para. [0018], “A measured variable that is important for determining the position, the size and, if applicable, the speed of an object is the distance of the object in the direction of the beam of the 3D sensor system directed at the object. This distance is expediently determined by determining the propagation time of the beam which is emitted in the direction of the object in a specific solid angle, is reflected on the object and is received again”).
	Scherl does not explicitly discloses 
	…the sensor array includes receptors arranged in a matrix, each receptor configured to detect brightness values of the reflected light beams so as to generate brightness distributions…
	However, in the same field of endeavor, Haroun teaches
	…and the sensor array includes receptors arranged in a matrix (see at least Pages. 5-6, “The optical sensor can have one or else a plurality of such sensor regions, the latter case for example by a plurality of such sensor regions being arranged in a two-dimensional and/or three-dimensional matrix arrangement”), each receptor configured to detect brightness values (see at least Page 9-10, “the optical sensor can be designed in such a way that the sensor signal, given the same total power of the illumination, is substantially independent of a size of the sensor region, in particular of a size of the sensor area, in particular as long as the light spot of the illumination lies completely within the sensor region, in particular the sensor area… ln particular the sensor signal can be embodied in such a way that a photocurrent and/or a photovoltage per sensor area have/has the same values given the same illumination, for example the same values given the same size of the light spot”; and “by means of the optical detector, for example by a suitable calibration and/or by a suitable analysis of the sensor signal of the optical sensor, at least one additional item of information can be obtained, which is designated hereinafter as geometrical information. The detector comprises at least one evaluation device which is designed to generate the at least one item of geometrical information from the sensor signal”) of the reflected light beams so as to generate brightness distributions (see at least Page 11, “Particularly preferably the geometrical information comprises at least one item of  information, selected from the group consisting of: an item of information about the fact that the object is present or not for example in a measurement range and/or visual range of the detector; an item of information about at least one optical property of the detector, for example, at least one brightness…”; and Page. 21 “The detector can therefore comprise at least one illumination source. The illumination source can be designed in particular to illuminate the object with at least one primary radiation. Said at least one primary radiation can comprise electromagnetic radiation, for example light, but can, alternatively or additionally, also comprise at least one radiation of a different type, for example a particle radiation. The electromagnetic radiation which emerges from the object and which is fed to the optical sensor and illuminates the sensor region in the process can, as already described in part above, comprise in particular a reflected radiation, wherein the reflected radiation can comprise at least part of the primary radiation after reflection at the object. Alternatively or additionally, the electromagnetic radiation emerging from the object can also comprise at least one scattered radiation, wherein the scattered radiation comprises at least one part of the primary radiation after scattering at the object”)…
	Accordingly, it would have been obvious to one of ordinary skill in the art before the filing of the invention to further modify Scherl by combining …the sensor array includes receptors arranged in a matrix, each receptor configured to detect brightness values of the reflected light beams so as to generate brightness distributions… as taught by Haroun. One would be motivated to make this modification in order to convey that emerging technologies of sensor apparatus would be able generate comparable results in various applications.
Regarding claim 2, Scherl in view of Haroun teaches the sensor apparatus as claimed in claim 1.
	Scherl further teaches wherein the sensor apparatus is further configured to, in the determination of the at least one condition of the surface of the object, determine a coefficient of friction of the surface with reference to the captured ft wavelengths and/or wavelength changes (see at least Para. [0018], “At least two different wavelengths are advantageously used for the spatially resolved detection of the state of the road surface. The wavelengths are expediently selected in such a way that the radiation of at least one wavelength is strongly absorbed by moisture on the roadway, while there is essentially no difference in the absorption or Reflection behavior of the wavelengths used can be observed. For example, two radiation pulses are delivered in succession per unit solid angle (scan angle). The radiation of the first radiation pulse has a wavelength of about 900 nm (nanometers) and the radiation of the second radiation pulse has a wavelength of about 1550 nm. In this way further solid angle units are scanned. From the reflectance ratio of the at least two different wavelengths of the radiation used, conclusions can then be drawn about the respective state of the roadway surface reflecting the radiation. For example, it can be determined whether there is a film of moisture on the road surface or not and over which area of the road this film of moisture extends”).  
Regarding claim 3, Scherl in view of Haroun teaches the sensor apparatus as claimed in claim 1. Scherl further  discloses wherein two or more of the at least two transmitting units (see at least Para. [0021], “transmitters 9, 10”) are further configured to generate light beams having different wavelengths (see at least Para. [0019], “Beams of the sensor device are designated with reference numeral 2.2, which are used to detect lane markings 3, in particular in the usual form of lines. Beams of the sensor device are designated with reference number 2.3, which scan the surface of the traveled lane with at least two different wavelengths”; and Para. [0020], “Reference numerals 9, 10 designate transmitters which generate radiation with at least two different wavelengths from the optical range of the spectrum and possibly from adjacent ranges”).  
Regarding claim 4, Scherl in view of Haroun teaches the sensor apparatus as claimed in claim 1. Scherl further discloses wherein each of the at least two transmitting units includes at least one infrared laser diode (see at least Para. [0015], “The devices mentioned include at least one sensor device. A so-called 3D sensor system is advantageously used as such a sensor device, which provides angle-resolved distance information and intensities of backscattering objects. Devices such as a range imager or a lidar scanner are suitable for this. In conjunction with a lidar scanner, microelectromechanical systems can advantageously be used for beam deflection”).  
Regarding claim 5, Scherl in view of Haroun teaches the sensor apparatus as claimed in claim 12. Scherl further discloses wherein each of the three transmitting units includes a respective laser diode, and the respective laser diodes of the three transmitting units are configured to generate light beams having wavelengths of k1 = 980 nm, X2 = 1310 nm, and X3 = 1550 nm, respectively (see at least Para. [0018], “The wavelengths are expediently selected in such a way that the radiation of at least one wavelength is strongly absorbed by moisture on the roadway, while there is essentially no difference in the absorption or 172 Reflection behavior of the wavelengths used can be observed. 173 For example, two radiation pulses are delivered in succession per unit solid angle (scan angle). 174 The radiation of the first radiation pulse has a wavelength of about 900 nm (nanometers) and the radiation of the second radiation pulse has a wavelength of about 1550 nm”), respectively.
As a design choice “Duplication of Parts” [see MPEP 2144.04, In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960)]. Motivation to continue the steps comes from the knowledge well known in the art that doing so would achieve the same end result which is to perform a third line scan at a position normal to the second line scan (***Even though a third unit is not explicitly taught in the reference, however, in could inferred that the third transmitter unit could be performed by duplication of parts which has no patentable significance unless a new and unexpected result is produced***).
Regarding claim 7, Scherl recites analogous limitations that are present in claim 1, therefore claim 7 would be rejected for the same reasons above. Scherl discloses a safety system for a vehicle (1), in particular a motor vehicle (see at least Para. [0004], “The driver assistance device according to the invention enables objects in the vehicle environment to be detected, in particular their geometry, that is to say preferably width and height, their relative position in relation to one's own vehicle, and their speed”), having , comprising…
Regarding claim 10, recites analogous limitations that are present in claims 1 and 7, therefore claim 10 would be rejected for the same reasons above.
Regarding claim 11,  Scherl in view of Haroun teaches the sensor apparatus as claimed in claim 1.  Scherl further discloses wherein the vehicle is a motor vehicle (see at least Para. [0002], “method for operating a driver assistance system of a vehicle, in particular a motor vehicle”).
Regarding claim 12, Scherl recites analogous limitations that are present in claim 5, therefore claim 12 would be rejected for the same reasons above.
Regarding claim 13, Scherl recites analogous limitations that are present in claim 7, therefore claim 13 would be rejected for the same reasons above.
Regarding claim 15, Scherl in view of Haroun teaches the sensor apparatus as claimed in claim 1. Scherl further discloses wherein the object is a roadway (see at least Para. [0035], “Fig. 1 shows, schematically and by way of example, the structure of a first example of a sensor
2 for detecting the condition, in particular a condition and the type of surface of a roadway 1 or 323 road surface 1a”), and the at least two transmitting units are configured to emit the at least one light beam toward the roadway (see at least Para. [0036], “The light emitting aperture 18, the first detector aperture 28 and the second detector aperture are arranged on the same side 4a of the housing 4 and face the roadway 1 when the sensor 2 is operatively mounted on a vehicle. Sensor 2 is aligned in such a way that emitted light beam 11 is approximately perpendicular to roadway 1 or Road surface 1a”).
Regarding claim 16, Scherl recites analogous limitations that are present in claim 15, therefore claim 16 would be rejected for the same reasons above.
Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Scherl in view of Haroun, and view of  White et. al. (US 2007/0239992).
Regarding claim 6,  Scherl in view Haroun teaches the sensor apparatus as claimed in claim 1. Neither Scherl nor Haroun teaches wherein the at least one receiving includes an infrared broadband detector.  
	However, in the same field of endeavor,  White teaches 
	wherein the at least one receiving includes an infrared broadband detector.  
	(see at least Para. [0155], “the substance detecting sensor is adapted to detect an alcohol level in the operator. Here, the Substance detecting sensor may include a broadband (or wideband) detector (e.g., a single photodiode detector) described in more detail below. In addition, as described in more detail below, the Substance detecting sensor may include a broadband light source and a wavelength filtering system between the broadband detector and the light source. The wavelength filtering system and the broadband light being configured to direct a light beam at a specific wave length band toward the broadband detector”).
Accordingly, it would have been obvious to one of ordinary skill in the art before the filing of the invention to modify Scherl in view of Haroun by combining ...an infrared broadband detector as taught by White. One would be motivated to make this modification in order to convey that a system may be readily capable of integration into existing and future applications for access control, improved safety, and equipment/vehicle operation (see at least Para. [0160]).
Claim(s) 8-9 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Scherl in view of Haroun, and in view of Karsten Breuer hereinafter referred to as "Breuer" (DE102011015527A1; the citations are based on the provided English Translation).
Regarding claim 8 Scherl in view Haroun teaches the safety system as claimed in claim 7. 	Neither Scherl nor Haroun teaches wherein a respective one of the at least one sensor apparatus is associated in each case with at least two wheels of the vehicle.
	However, in the same field of endeavor, Breuer teaches
	wherein a respective one of the at least one sensor apparatus is associated in each case with at least two wheels of the vehicle (see at least Para. [0059], “FIG. 4 shows an example of how the sensor 2 described above with reference to FIGS. 1 to 3a can be arranged in a vehicle 60. However, the sensor 102 described with reference to FIG. 3b can just as well be arranged at the same or similar locations on the vehicle 60 . FIG. 4 shows a schematic plan view of vehicle 60 from above. The vehicle 60 has a front wheel 63 on the left in the direction of travel 6 , a front wheel 62 on the right in the direction of travel and corresponding rear wheels 64 , 65 , the information right, left, front and rear relating to the normal direction of travel 6 of the vehicle”; and Para. [0061], “However, the sensor 2 can also be arranged in any other desired orientation. 4 shows two different examples of an arrangement of a sensor 2 in a vehicle 60 which do not necessarily have to be connected to one another. For example, provision can be made to provide a sensor 2 in the direction of travel 6 in front of the left front wheel 63 and another identical sensor 2 in the direction of travel 6 in front of the right front wheel 62, with both sensors 2 being aligned transversely or along the direction of travel 6 or in any other direction”).
	Accordingly, it would have been obvious to one of ordinary skill in the art before the filing of the invention to further modify Scherl in view of Haroun by combining wherein a respective one of the at least one sensor apparatus is associated in each case with at least two wheels of the vehicle as taught by Breuer. One would be motivated to make this modification in order to convey spectral reflection as well as specular and diffuse reflection can be measured in quick succession with a compact and cost-effective design, and on this basis the type and condition of the roadway can be concluded (see at least Para. [0052]).
Regarding claim 9, the combination Scherl, Haroun and Breuer teaches the safety system as claimed in claim 8. Scherl further discloses wherein the respective sensor apparatus is configured and/or positioned such that the at least one light beam generated by the respective sensor apparatus is incident perpendicularly or nearly perpendicularly on the surface of the roadway or at an angle deviating from a perpendicular on the surface of the roadway (see at least Para. [0004], “By evaluating reflectance and These lines can be recognized by the driver assistance device in intensity images. Furthermore, their position and orientation on the road surface can be measured with great accuracy. Finally, the driver assistance device designed according to the invention also enables a spatially resolved detection of the state of the roadway. For this purpose, radiation with at least two different wavelengths is advantageously used, the wavelengths being chosen such that radiation of at least one wavelength is strongly absorbed on a wet road surface, while the absorption behavior on a dry road surface is essentially the same”; Para. [0025], “The roll angle of the vehicle and/or the course of the roadway surface or the road profile can also be detected particularly advantageously with the driver assistance device according to the invention. These values can be determined from the distance between the rays hitting the road surface and reflected by it”).
Regarding claim 14, Scherl in view of Haroun teaches the safety system of claim 7. Neither Scherl nor Haroun teaches wherein a respective one of the at least one sensor apparatus is associated in each case with each wheel of the vehicle.
	However, in the same field of endeavor, Breuer teaches
	wherein a respective one of the at least one sensor apparatus is associated in each case with each wheel of the vehicle (see at least Para. [0059], “FIG. 4 shows an example of how the sensor 2 described above with reference to FIGS. 1 to 3a can be arranged in a vehicle 60. However, the sensor 102 described with reference to FIG. 3b can just as well be arranged at the same or similar locations on the vehicle 60. FIG. 4 shows a schematic plan view of vehicle 60 from above. The vehicle 60 has a front wheel 63 on the left in the direction of travel 6 , a front wheel 62 on the right in the direction of travel and corresponding rear wheels 64 , 65 , the information right, left, front and rear relating to the normal direction of travel 6 of the vehicle”; and Para. [0061], “However, the sensor 2 can also be arranged in any other desired orientation. 4 shows two different examples of an arrangement of a sensor 2 in a vehicle 60 which do not necessarily have to be connected to one another. For example, provision can be made to provide a sensor 2 in the direction of travel 6 in front of the left front wheel 63 and another identical sensor 2 in the direction of travel 6 in front of the right front wheel 62, with both sensors 2 being aligned transversely or along the direction of travel 6 or in any other direction”; Para. [0062], “A sensor 2 can also be arranged at a different location on the vehicle 60 , for example in front of the left rear wheel 65 and/or the right rear wheel 64 in the direction of travel 6 or at a different location on the vehicle 60”).
	Accordingly, it would have been obvious to one of ordinary skill in the art before the filing of the invention to further modify Scherl in view of Haroun by combining wherein a respective one of the at least one sensor apparatus is associated in each case with each wheel of the vehicle as taught by Breuer. One would be motivated to make this modification in order to convey spectral reflection as well as specular and diffuse reflection can be measured in quick succession with a compact and cost-effective design, and on this basis the type and condition of the roadway can be concluded (see at least Para. [0052]).
Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Scherl in view of Haroun, and view of Albers et al., hereinafter referred to as “Albers” (US 7,208,077).
Regarding claim 17, Scherl in view of Haroun teaches the sensor apparatus as claimed in claim 1.  Scherl in view of Haroun, where Haroun teaches wherein the sensor array… however, does not explicitly teach where the sensor array includes sixteen receptors arranged in a 4 by 4 matrix.
	However, in the same field of endeavor, Albers teaches
	where the sensor array includes sixteen receptors arranged in a 4 by 4 matrix (see at least col. 25, “16 sensor positions are arranged on the sensor array in a 4x4 matrix with array positions”).
	Accordingly, it would have been obvious to one of ordinary skill in the art before the filing of the invention to further modify Scherl by combining where the sensor array includes sixteen receptors arranged in a 4 by 4 matrix as taught by Albers. One would be motivated to make this modification in order to convey that emerging technologies of sensor apparatus would be able generate comparable results by implementing mathematical arrangements in various applications.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAKARI UNDERWOOD whose telephone number is (571)272-8462. The examiner can normally be reached M - F 8:00 TO 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy (GP) Pe can be reached on (571) 270-3703. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/B.U./Examiner, Art Unit 3663                                                                                                                                                                                                        
/JAMES M MCPHERSON/Examiner, Art Unit 3663